Citation Nr: 0032067	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a respiratory 
disability, to include tuberculosis and histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to June 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In his VA Form 9, received in June 1999, the veteran 
requested a BVA hearing and his representative later 
requested that a local hearing be held at the RO.  Since the 
veteran failed to appear for his rescheduled hearing after a 
request for postponement had been received and granted, the 
case will be processed as though the request for a hearing 
had been withdrawn.  See 38 C.F.R. § 20.702(d) (2000).  
Accordingly, the Board will proceed without further delay.

The RO denied the veteran's claim of entitlement to service 
connection for pulmonary tuberculosis in July 1990 and 
notified the veteran of its decision in August 1990.  The 
veteran did not appeal the RO's July 1990 decision, and it is 
final.  


REMAND


The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
respiratory disability, to include tuberculosis and 
histoplasmosis.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

By a July 1990 rating decision, the RO initially denied 
service connection for pulmonary tuberculosis because it was 
not shown in service or within one year after discharge.  The 
veteran was notified of this decision in August 1990 and he 
failed to initiate an appeal.  In the absence of a timely 
appeal (within one year of notification of the decision), 
that decision became final.  38 U.S.C.A. § 7105(c).

In March 1998, the veteran filed a claim for service 
connection for a lung problem that began during service.  By 
a letter dated in April 1998, the RO notified the veteran 
that his claim for service connection for pulmonary 
tuberculosis had not been reopened and informed him of the 
need for new and material evidence to reopen his previously 
denied claim.  

The veteran has requested that his claim for service 
connection for pulmonary tuberculosis, now characterized as a 
respiratory disability, to include tuberculosis or 
histoplasmosis, be reopened.  In an October 1998 rating 
decision, which is the subject of this appeal, the RO held 
that new and material evidence to reopen the claim for 
pulmonary tuberculosis had not been submitted.  The RO issued 
a statement of the case identifying the claim as a 
respiratory disorder and the veteran responded by perfecting 
his appeal with submission of a VA Form 9.  In his 
substantive appeal, he stated that his service medical 
records showed damage to his left lung during service and he 
asserted that his condition, left untreated since service, 
had worsened.


At the time of the RO's July 1990 rating decision, the 
pertinent evidence of record included the veteran's service 
medical records and private medical records from 1989 and VA 
outpatient treatment reports from August 1988 to September 
1989, and a June 1989 VA hospital discharge report.  The 
service medical records show that the veteran complained of a 
cold and cough and chest pain in May 1974.  He was diagnosed 
with an upper respiratory infection and a subsequent X-ray 
revealed early interstitial infiltrate of the right lower 
lung and the veteran was diagnosed with minor right lower 
lobe pneumonia.  Later X-rays taken on May 31 and June 12, 
1974 reported a clear chest with no further infiltrate.  

The VA and private outpatient records from 1989 show 
diagnoses of right lower lobe pneumonia and left apical 
pleural parenchymal disease.  The May 1989 VA hospital 
discharge report showed a work-up for tuberculosis was 
inconclusive and the veteran was discharged from the hospital 
with a diagnosis of pneumonia and probable tuberculosis.  An 
August 1989 private chest X-ray report noted that the 
veteran's right lower lobe alveolar disease had resolved but 
the left apical pleural parenchymal disease was unchanged.  
The radiologist questioned a superimposed bacterial infection 
on a region of old tuberculosis or reactivation of previous 
tuberculosis.   

The evidence associated with the claims file after the July 
1990 rating decision includes: treatment, biopsy and X-ray 
records from Reid Memorial Hospital (June 1990 to September 
1994), from Fayette Memorial Hospital (April 1987 to November 
1997), from Brookville Immediate Care (February 1996 to May 
1997), and from McCullough-Hyde Memorial Hospital (May 1989 
to December 1997); treatment reports from J. G., M.D., from 
April 1988 to March 1998; August and September 1991 
statements from D. R., M.D. , F.C.C.P., diagnosing the 
veteran with histoplasmosis with no evidence of active 
tuberculosis; VA outpatient treatment reports from February 
1998; an April 1998 VA examination report; and a May 1998 
statement from the veteran.  

The private medical records show treatment for and diagnoses 
of pneumonia, bronchitis, histoplasmosis, and other 
disorders, but not tuberculosis.  No medical opinions were 
given linking any disorder to service.  

The April 1998 VA examination report shows that the veteran 
reported that his chronic chest pain and left upper lobe 
granulomatous disease were due to "Fort Knox Crut."  As a 
result, the veteran complained that he had recurrent 
pneumonia.  The examiner noted that the veteran had multiple 
chest X-rays showing pneumoniae and old granulomatous disease 
in the left upper lobe with scarring.  The diagnoses included 
smoker, chronic left upper lobe consolidation secondary to 
scar formation and probably retractions, which was probably 
secondary to histoplasmosis.  The examiner noted that short 
of resection of the veteran's lung tissue, that he could not 
rule out tuberculosis but tuberculosis was most likely ruled 
out due to the fact that the veteran had had multiple 
purified protein derivatives (PPDs) and normal anergy 
batteries.  At that time, the veteran reported that he had 
pulmonary function tests and bronchoscopy with further PPDs 
and chest X-rays done for Social Security Administration 
(SSA).  Records from SSA have not been requested by the RO.  

Therefore, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Such duty extends to obtaining records from 
other Government agencies such as the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  In addition, 
the RO should obtain all the records from 
the SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If any of 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
other records should be associated with 
the claims folder. 



2.  The RO should then ensure that the 
requested development has been completed 
to the extent possible and again consider 
the issue on appeal.  The veteran should 
then be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case at this time. No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

